department of the treasury internal_revenue_service washington d c nunber release date date cc pa cbs br3 gl-119931-02 uil memorandum for associate area_counsel sbse - ft lauderdale from joseph w clark chief branch collection bankruptcy summonses subject timely written protests under sec_6672 this chief_counsel_advice cca responds to your office’s request that we reconsider or confirm in writing the informal advice that we previously provided to you on the above subject as described further below we are herewith confirming our prior informal advice in accordance with sec_6110 this cca should not be cited as precedent background the service determined that a taxpayer was responsible for the trust fund recovery penalty tfrp under sec_6672 for certain quarters during the years and the taxpayer did not sign a waiver form to extend the ordinary assessment statute expiration date ased for the tfrp pursuant to sec_6501 no other event caused the ased for the and quarters to be extended or suspended beyond and respectively up until the date the service properly mailed the taxpayer the notice described in sec_6672 in early the service gave the taxpayer the notice described in sec_6672 by sending the taxpayer a letter do by mail to the taxpayer’s last_known_address at a location within the united_states the service sent this letter to the taxpayer by certified mail and the taxpayer failed to pick up the certified mail containing this letter from the u s post office after the postal carriers had attempted delivery in hand the letter advises a taxpayer that he has a right to appeal or protest the proposed assessment of the tfrp described in the letter the letter further states that to preserve appeal rights a taxpayer needs to mail to the service’s designated contact person a written protest or appeal within days from the date of the letter days if the letter is addressed to the taxpayer outside the united_states the service’s letter is ordinarily signed by a revenue_officer mailing the letter to the taxpayer’s last_known_address or delivering it to the taxpayer in person before the ased occurs has the effect of suspending the ased to a date at least days after the letter was mailed or delivered in person to the taxpayer under sec_6672 if the taxpayer files a timely protest to the gl-119931-02 letter then the ased is further suspended to a date days after the service the appeals_office makes a final administrative determination with respect to such protest under sec_6672 the letter mailed to the taxpayer in this case within the united_states described the date for the taxpayer to timely mail a written protest to the service as days from the date of the letter in order to preserve his appeal rights regarding the tfrp when the taxpayer failed to pick up the certified mail containing the timely letter from the u s post office presumably the undelivered mail was returned to the service on day after the letter was mailed to the taxpayer originally a revenue_officer delivered the letter in person to the taxpayer at that time the taxpayer advised the revenue_officer that he intended to appeal the proposed tfrp determination and he apparently asked the revenue_officer for a 10-day extension to submit his written protest the revenue_officer agreed to this extension but failed to request that the taxpayer in turn provide the service with a form_2750 to extend the ased for the quarters at issue the taxpayer gave the revenue_officer his written protest on day after the letter had been mailed to him originally between days and the taxpayer was not asked for and did not provide the service with a form_2750 waiver to extend the ased for either of the two years at issue for nine months after the revenue_officer received the taxpayer’s written protest no action was taken by the service to forward the taxpayer’s appeal to the service’s appeals_office for consideration for either the or the quarters with fewer than days remaining on the ordinary ased for the quarters the service contacted your office for advice and you called us for informal advice our informal advice was that the taxpayer’s written appeal on day after the letter was mailed to the taxpayer was not a timely protest within the meaning of sec_6672 accordingly we advised you that only a few days remained to make a timely assessment of the tfrp for the quarters at issue the quarters for the tfrp were thereafter timely assessed we also advised that it would be appropriate to afford the taxpayer post-assessment_appeal rights with the service’s appeals_office for the quarters under the circumstances issues discussion as indicated above we are herein affirming our prior informal advice on these matters for purposes of clarity we have also rephrased your proposed statements of the issues issue when the service properly mails or hand delivers a letter to a taxpayer and the taxpayer requests more time than that stated in the letter for filing a written protest may a revenue_officer agree to refrain from submitting the proposed tfrp determination for immediate_assessment if the taxpayer files the written protest by a certain date beyond that stated in the letter gl-119931-02 discussion of issue yes present irm c and contemplate circumstances where a taxpayer’s written protest of a proposed tfrp determination may be considered by the service’s appeals_office on a pre-assessment basis even though a timely protest was not filed however these irm provisions also caution service employees not to consider these untimely protests in a pre-assessment status unless the ased is adequately protected independent of sec_6672 added by tbor this adequate independent protection of the ased could exist because sufficient time exists on the original ased or because the taxpayer and the service have timely extended the ased to a date suitable to allow consideration by the appeals_office we expect that the 120-day ased cushion described in present irm c will soon be formally revised to a 180-day minimum ased cushion before a tfrp case in this status should be forwarded to the service’s appeals_office issue when a revenue_officer tells a taxpayer that the taxpayer may submit a written protest outside of the time frames stated in the letter - ie more than days after the letter is addressed to the taxpayer within the united_states - may the written protest qualify as a timely protest for purposes of sec_6672 which may suspend the ased while the case is considered by the appeals_office discussion of issue no you are correct that a timely protest for purposes of sec_6672 is not defined in the code by regulation or in the legislative_history nevertheless the service has consistently described the meaning of a timely protest for this section by reference to the time frames identified in the letter notice that is provided to the taxpayer in accordance with sec_6672 since the effective date of sec_6672 on date the service’s form letters have consistently identified day sec_1 from the date of the letter as the time period for a taxpayer within the united_states to provide the service with a written protest or appeal in order to preserve the taxpayer’s pre-assessment appeal rights no case law exists on this issue in part because the service has maintained a consistent administrative position on this issue the irm also repeatedly identifies days as the time period for the taxpayer to submit a timely protest see irm note in chart and we expect this position to be further emphasized in pending revisions to irm we believe the service settled upon the ordinary day time period in part because it represented a continuation of the service’s pre-enactment administrative practice sec_6672 prescribes a day time period for another tfrp related purpose an ordinary day period for the taxpayer to file a timely written protest is set forth within the minimum day suspension_period described in sec_6672 thus providing a suitable day period of time thereafter for the service to evaluate whether the taxpayer has submitted a timely protest and to respond by making tfrp assessments when the taxpayer defaults on a letter gl-119931-02 if you have any questions regarding this advice please contact the attorney assigned to this case pincite-3630
